Measuring Device Comprising At Least One Fluid Channel for Guiding a Measurement Fluid
 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 16, it is unclear if the statement “a gas turbine engine” further limits the claimed invention. For the purpose of examination, the examiner interprets the claim as “ A measuring device for an engine according to claim 1, further comprising a gas turbine engine with at least one said measuring device”.

Regarding  claim 17,  it is unclear if the statement “an aircraft” further limits the claimed invention. For the purpose of examination, the examiner interprets the claim as “ A measuring device for an engine according to claim 1, further comprising an aircraft with at least one said measuring device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 7 and 10 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toner (US 20090014360; “Toner”).

Regarding claim 1, Toner discloses, in figures 1A-1B, a measuring device (10), with at least one fluid channel (16) for conveying a measuring fluid (24), whereby the fluid channel (16) comprises at least one inlet (12) for the entry of the measuring fluid (24) into the fluid channel (16) and at least one outlet (26) for the exit of the measuring fluid (24) from the fluid channel (16), wherein the fluid channel (16) comprises a diamond-shaped cross-section (¶ 147, examiner notes Toner’s channels have diamond cross-sections) and from the at least one inlet (12) to the at least one outlet (26) comprises a course over which the measuring fluid (24) entering the fluid channel (16) is deflected by at least 90° (see figure 1A, examiner asserts Toner’s sample moves along a sinusoidal shaped channel length during transit from the inlet to the output) before the measuring fluid (24) exits the fluid channel (16) at the at least one outlet (26).
Examiner notes the pre-amble recitation “for an engine” is considered an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 2, Toner discloses, in figures 1A-1B, the fluid channel (16) contains at least one arc-shaped section (see figure 1B, examiner construes Toner’s sinusoidal shaped channels as having multiple arc-shaped sections).

Regarding claim 3, Toner discloses, in figures 1A-1B, the at least one arc-shaped section (see figure 1B, examiner construes Toner’s sinusoidal shaped channels as having multiple arc-shaped sections) has a bend angle of more than 30° (see figure 1B, examiner construes Toner’s sections to have bend angles of 180°).
Examiner notes the limitation “for the deflection of the measuring fluid” is considered an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 4, Toner discloses, in figures 1A-1B, the at least one arc-shaped section (see figure 1B, examiner construes Toner’s sinusoidal shaped channels as having multiple arc-shaped sections) has a bend angle of more than 90° (see figure 1B, examiner construes Toner’s sections to have bend angles of 180°).
Examiner notes the limitation “for the deflection of the measuring fluid” is considered an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 5, Toner discloses, in figures 1A-1B, the fluid channel (16) comprises a plurality of arc-shaped sections (see figure 1B).



Regarding claim 6, Toner discloses, in figures 1A-1B, the fluid channel  (16) contains at least two arc-shaped sections (see figure 1B), each with a bend angle of more than 90° (see figure 1B, examiner construes Toner’s sections to have bend angles of 180°).

Regarding claim 7, Toner discloses, in figures 1A-1B, the fluid channel (16) comprises an L-shaped or a Z-shaped course (see figure 1A and 1B, examiner construes Toner’s sinusoidal shapes as forming Z-shaped courses and Toner’s channels immediately after the inlet and immediately before the output form L-shaped courses).

Regarding claim 10, Toner discloses, in figures 1A-1B, the measuring device (10) comprises a plurality of fluid channels (16) for the determination of different measurement data (¶ 0016, Toner’s channels focus particles of different predetermined diameters) using the measuring fluid (24) conveyed through the plurality of fluid channels (16).

Regarding claim 11, Toner discloses, in figures 1A-1B and 14, the measuring device (10) comprises analysis electronics (216, 220) configured to determine measurement data (¶ 0179, examiner notes Toner’s controller includes analytical elements used to analyze focused particles) using the measuring fluid (24) conveyed through the at least one fluid channel (16).

Regarding claim 12, Toner discloses, in figures 1A-1B and 14, the analysis electronics (216, 220) are configured to determine measurement data (¶ 0179, examiner notes Toner’s controller includes analytical elements used to analyze focused particles) using the measuring fluid (24) conveyed through the plurality of fluid channels (16) and to determine at least two different signals based on the measurement data (¶ 0016, Toner’s channels focus particles of different predetermined diameters and Toner’s controller detects particles in the focused streams, the examiner construes Toner’s detection as separately counting particles of the different particle diameter streams).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 20090014360; “Toner”).

Regarding claim 8, Toner fails to disclose the diamond-shaped cross-section is defined by a height and a width and the height and/or the width are in the range of 0.4 mm to 3 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a height and/or width of a diamond cross-section in the range of 0.4mm to 3mm, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide a ratio of a size of particles focused to the hydraulic diameter that is greater than or equal to 0.07. Doing so focuses particles in localized streams enabling analysis of particles.

Regarding claim 9, Toner fails to disclose the fluid channel has a length of at least 50 mm.
However, applicant has not established the criticality of extending a fluid channel at least 50 mm for the instant invention. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a length of a fluid channel in the range of 50mm, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide a length of a fluid channel. Doing so provides particles enough travel time to localize.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 20090014360; “Toner”), in view of Hu (US 20160318129; “Hu”).

Regarding claim 15, Toner fails to disclose the at least one fluid channel of the measuring device is produced in an additive manufacturing process.
However, Hu teaches, in figure 2, the at least on fluid channel (36(a)) is produced in an additive manufacturing process (¶ 0036, Hu’s laser is used to form channels or passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hu’s scheme of using additive manufacturing techniques to form channels on a substrate to inform toner how to form a microfabricated chip with fluid channels since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of producing a particle separation system.


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 13 including the measuring device comprises a body in which the at least one fluid channel and at least one cooling channel are provided. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Dependent claim 14 would be allowable for at least the same reason.

Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is advised to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856